Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20130022119 A1-Chien et al (Hereinafter referred to as “Chien”), in view of US 20150381986 A1-Chen et al (hereinafter referred to as ”Chen”, in view of US 20130272410 A1-Seregin et al (hereinafter referred to as “Seregin”), does not disclose, with respect to claim 1, performing all motion vector  rounding operations on an advanced motion vector prediction motion vector, to generate at least one modified candidate; adding said at least one modified candidate to the candidate list if said at least one modified candidate is not present in the candidate list or not adding said at least one modified candidate to the candidate list if said at least one modified candidate is present in the candidate list as claimed.  Rather, Chien discloses a method (Fig. 14-18), comprising: encoding a video signal using a candidate list ([0036], encoding using candidate list) by: performing at least one of a clipping and rounding operation on a coding component candidate of a video signal, the coding component comprising a motion vector, reference frame index, reference picture list, to generate at least one modified candidate ([0163], wherein clipping to modify the existing motion information (motion vector, reference frame index, reference picture list; [0172], clipping motion vectors; [0173], clipping motion vectors; [0174], clipping motion vectors); determining whether said at least one modified candidate is present in the candidate list ([0138], wherein indicating blocks are available for motion vectors in candidate list; [0141], wherein determine which motion vectors candidates are available); adding said at least one modified candidate to the candidate list if said at least one modified candidate is not present in the candidate list ([0138]; [0141], if motion vector does not refer to the same reference picture (interpreted as not being available), the motion vector may be scaled (modified) before being added to the candidate list; [0143] discloses adding motion vectors to the candidate list. The examiner would like to note several things with this particular claim. This limitation recites a conditional statement. The limitation appears to rather recite operations which are performed when the specific cases are met and does not specify any actions which are taken when the specific cases are not met or any specific determination to be performed. Therefore, under the broadest reasonable interpretation, the adding” step or act need not be performed if the recited predicate condition is not met. See Cybersettle, Inc. v. Natl Arbitration Forum, Inc., 243 Fed. Appx. 603, 607 (Fed. Cir. 2007) (unpublished) (“It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.”); see also Applera Corp. v. Illumina, Inc., 375 Fed. Appx. 12, 21 (Fed. Cir. 2010) (unpublished) (affirming a district court’s interpretation of a method claim as including a step that need not be practiced if the condition for practicing the step is not met)): Acad. ofSci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). Under the broadest scenario, the step dependent on the “if’ conditional would not be invoked, and so it is unnecessary to find this limitation in the prior art in order to render the claim obvious. In other words, one would infringe claim 1 by performing all steps other than the step of “if said at least one modified candidate is not present in the candidate list.” “That which infringes if later anticipates if earlier.” Polaroid Corp. v. Eastman Kodak Co., 789 F.2d 1556, 1573 (Fed. Cir. 1986) (citing Peters v. Active Mfg. Co., 129 U.S. 530, 537 (1889))). Similarly, Chen discloses encoding a video signal using a candidate list ([0016])by: performing at least one of a clipping and rounding operation on a coding component candidate of a video signal, the coding component comprising a motion vector, reference frame index, reference picture list and an illumination compensation flag  to generate at least one modified candidate ([0018], wherein illumination process is clipped; [0019], scaled (clipped or rounded) motion vectors; [0029], reference index modified [0010], clipping reference list; [0014], illumination compensated pixels are clipped; [0025] clipping process for the IC). In addition, Seregin discloses that the decoder may round motion vectors indicated by candidates in merge candidate lists and advanced motion vector prediction candidate list for the PU in the abstract. Seregin discloses in [0078], the video coder may skip the process of adding the artificial MV candidates to the MV candidate list.
. The same reasoning applies to claims 2-4, 11, and 12 mutatis mutandis.  Accordingly, claims 1-14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487